Citation Nr: 9925298	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-42 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right wrist, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left wrist, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for an adjustment 
disorder with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and T. S.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from May 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the benefits sought on appeal.  

The attention of the RO is directed to a claim for a total 
evaluation based individual unemployability due to service-
connected disabilities that was filed in March 1997.


REMAND

Following a thorough review of the evidence in this case, the 
Board has determined that a remand is necessary for all of 
the veteran's claims.  In respect to the claims for carpal 
tunnel syndrome of the right wrist and left wrist, it is 
pointed out that her last VA examination for carpal tunnel 
syndrome was in 1993.  Because she alleged at her Board 
hearing in March 1999 that her carpal tunnel symptoms had 
become much worse and had seriously interfered in obtaining 
employment, a current examination is required.  

As to the issue of headaches, she last underwent VA 
examination for cranial nerves in relation to symptoms of 
migraine in December 1994.  Because of discrepancies in the 
subsequent record as to the nature and frequency of migraine, 
a current examination is required. 

As to the issue of an increased evaluation for an adjustment 
disorder with PTSD, the veteran was last examined in January 
1996, before the schedular criteria for evaluation of 
psychiatric disabilities were changed.  She should undergo a 
VA psychiatric examination that comports with the revised 
rating criteria.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any additional 
VA hospitalization records, outpatient 
records, or mental health clinic 
counseling records pertaining to the 
veteran since August 1998.  These should 
be incorporated with the claims file.  

2.  The RO should query the veteran as to 
whether she has consulted any private 
provider as to the disabilities at issue.  
If so, she should be requested to provide 
the names and addresses of these 
individuals or facilities.

3.  The veteran should be scheduled for 
VA neurological examination to determine 
the nature and severity of carpal tunnel 
syndrome of the right and the left wrists 
and of migraine headaches.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner must be 
undertaken.  All manifestations of the 
bilateral carpal tunnel syndrome should 
be identified, to include all associated 
limitation of motion.  The nature and 
frequency of migraine should also be 
reported.  The claims folder must be made 
available to the examiner. 

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and severity of her adjustment 
disorder with PTSD.  The examiner is also 
requested to assign a Global Assessment 
of Functioning score and to state what 
the assigned score represents. The 
veteran's claims file must be made 
available to the examiner.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)






		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



